Citation Nr: 1512158	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  12-14 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of a right foot and ankle injury. 

2.  Entitlement to service connection for adult acquired flat foot deformity of the left foot, to include as secondary to residuals of a right foot and ankle injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to April 1972, with additional periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Veteran and his representative submitted additional argument and evidence in November 2014.  The Veteran's representative waived AOJ consideration of this evidence and requested that the Board take jurisdiction and decide the appeal on its merits.  See 38 C.F.R. § 20.1304 (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred residuals of a right foot and ankle injury and for an adult acquired flat foot disability of the left foot during active service.  Having reviewed the record evidence, the Board observes that additional development is necessary before the underlying claims can be adjudicated on the merits.

At the outset, the Board notes that the Veteran's service personnel records are not available for review.  The Board recognizes that there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which missing records were in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Additionally, it appears that the Veteran is contending that he was on a period of active duty for training (ACDUTRA) when he incurred the disabilities for which he is seeking service connection; specifically, he contends that the injury occurred in August 1977 while he was participating in annual summer training.  Under VA regulations, in addition to a disability incurred in or aggravated by active duty, service connection may be granted when the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty during a period of active duty for training (ACDUTRA), and when the individual became disabled or died from an injury incurred or aggravated in line of duty during a period of inactive duty training (INACDUTRA).  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  A Veteran also may be service connected for an injury or, in the case of ACDUTRA and/or a disease, incurred while proceeding directly to or returning directly from ACDUTRA or INACDUTRA.  38 C.F.R. § 3.6(e).  

ACDUTRA includes full time duty performed by members of the National Guard of any state or the Reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).  Therefore, because the Veteran has claimed service connection for a disability that may have arisen from an incident of ACDUTRA or INACDUTRA, he should be apprised as to what evidence is required to substantiate a claim for service connection based on a period of ACDUTRA or INACDUTRA.  Neither the September 2008 nor the February 2009 VCAA notice letters do so.  Upon remand, the AOJ should send the Veteran a VCAA notice letter which notifies him and his representative of the evidence necessary to substantiate a claim based on ACDUTRA and INACDUTRA.  See 38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159.

In November 2008, the RO received a response from the Personnel Information Exchange System which indicated that there were no records available to verify the unverified periods of service for the Veteran.  No additional attempts to verify the Veteran's service were made.  In May 2010, the Veteran provided a copy of his leave and earnings statement indicating that he was on ACDUTRA from August 6, 1977 to August 20, 1977.    

The Veteran is seeking service connection for residuals of a right foot and ankle injury that he contends occurred during his period of ACDUTRA in August 1977 at Dover Air Force Base.  He also contends that his left foot disability is secondary to the right foot and ankle injury residuals.  Specifically, he has stated that, while he was loading a C5A aircraft, a large metal pallet rolled over his foot while he was wearing steel toed boots.  He reported that the top part of his boot was torn off and that he sustained an injury to his foot, including the large toe, to and bottom part of foot, and his lower ankle.  He has indicated that he had swelling, stiffness, soreness, tingling, and throbbing.  He also reported that he eventually lost his big toe and wrapped the toe with gauze and tape for many years.

The Veteran's service treatment records indicate only that he injured his left foot in August 1977.

The Veteran attempted to obtain his records from the National Personnel Records Center (NPRC) but was unsuccessful.  The claims file includes documentation of the Veteran's unsuccessful attempts to obtain his records from this period from the NPRC.  Unfortunately, the record does not corroborate the Veteran's reports that he sustained an injury to his right foot in service.  Therefore, on remand, the AOJ should attempt to verify the Veteran's injury with an appropriate Federal records repository.  

In addition, the Veteran has identified two sources of treatment in an October 2008 VA Form 21-4142.  He indicated on this form that he received treatment at the Dover Air Force Base Hospital and from Dr. T.T. for his claimed foot injury.  Unfortunately, there is no indication that the AOJ sought to obtain these records and they have not been associated with the claims file.  Thus, the Board finds that, on remand, an attempt should be made to obtain these identified treatment records.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

The Veteran also has stated that he has received VA treatment from a VA physician for his foot from the Leeds VA Medical Center.  The United States Court of Appeals for Veterans Claims (Court) has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Issue notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§5102, 5103, 5103A, 5107 (West 2014) that advises the Veteran of the criteria for service connection based on any periods of ACDUTRA or INACDUTRA.  Advise the Veteran of the definitions of the types of service and the types of evidence he may submit to substantiate his claim based on both types of service.  This notice should indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his foot condition.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's private treatment records, to include the records from Dover Air Force Base, in Dover, Delaware, from the time of the Veteran's alleged foot injury in August 1977 and records from Dr. T.T. in East Longmeadow, Massachusetts.  If no additional records are located, then the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.

3.  Obtain all relevant ongoing VA treatment records, including all records from Leeds VA Medical Center.  All efforts to obtain VA records should be documented fully.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

4.  Schedule a VA evaluation to determine whether any right or left foot disability is related to the Veteran's service.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the pathology and features associated with the Veteran's right foot disability and left foot disability are consistent with the type of injury causing mechanism described by the Veteran.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that the right foot disability was caused by an injury he sustained while participating in ACDUTRA in August 1977 and that his left foot disability is secondary to the residuals of that injury.  The Veteran's period of ACDUTRA has been verified. 

5.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

